Citation Nr: 0831010	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-34 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for throat surgery.

3.  Entitlement to service connection for a skin condition of 
the feet.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968 during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and February 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
New York, New York Regional Office (RO).  The veteran had 
perfected a timely appeal with respect to the determination.  

The veteran was scheduled for a Travel Board hearing before 
the undersigned Veterans Law Judge on August 31, 2006.  
However, the veteran cancelled the hearing.


FINDINGS OF FACT

1.  A March 2005 VA examination revealed an average pure tone 
threshold of 39 decibels and a speech recognition score of 84 
in the right ear and an average pure tone threshold of 49 
decibels and a speech recognition score of 80 in the left 
ear.

2.  The evidence of record does not establish that the 
veteran has a current throat condition due any event or 
incident incurred during her period of active military 
service.

3.  The evidence of record does not establish that the 
veteran has a current skin condition of the feet due any 
event or incident incurred during his period of active 
military service.

4.  A diagnosis of PTSD is not demonstrated by the evidence 
of record.




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85, 4.86; Diagnostic Code 6100 (2007).

2.  A skin condition of the feet was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2007). 

3.  A throat condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2007). 

4.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004);  see Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in June 2004, prior to the 
initial adjudication of his claims in the January 2005 and 
February 2005 rating decisions.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

Although the veteran was provided notice of what type of 
information and evidence was needed to substantiate his 
claim, he was not provided notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal.  However, the absence of 
such notification by VCAA letter is not prejudicial in this 
case.  Any question about the appropriate disability rating 
and effective date to be assigned to the service connection 
claims are rendered as the Board will conclude below that the 
preponderance of the evidence is against those claims for 
service connection.

Moreover, it is well to observe that service connection for 
hearing loss has been established and initial rating for that 
condition has been assigned.  Thus, the veteran has been 
awarded the benefit sought, and such claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 
490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer 
required as to this matter, because the purpose for which 
such notice was intended to serve has been fulfilled.  Id.  
Also, it is of controlling significance that, after awarding 
the veteran service connection for bilateral hearing loss and 
assigning an initial disability rating, he filed a notice of 
disagreement contesting the initial rating determination.  
See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 
38 C.F.R. § 3.159(b) to add subparagraph (3), which provides 
VA has no duty to provide section 5103 notice upon receipt of 
a notice of disagreement).  The RO furnished the veteran a 
Statement of the Case that addressed the initial ratings 
assigned for his for bilateral hearing loss, included notice 
of the criteria for higher rating for that condition, and 
provided the veteran with further opportunity to identify and 
submit additional information and/or argument, which the 
veteran has done by perfecting his appeal.  See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105.  Under these circumstances, VA 
fulfilled its obligation to advise and assist the veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
have been identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records, VA examination reports, and statements from 
the veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Initial Rating

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3. 
 
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 




III.   Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

IV.  Hearing Loss

The veteran is seeking a compensable rating for his service-
connected bilateral hearing loss under the criteria of 38 
C.F.R. § 4.87, Diagnostic Code (DC) 6100, effective from 
April 19, 2004.  

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e).

Additionally, an alternate rating table (Table VIA) may be 
used for "unusual patterns of hearing impairment," 
including cases where the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 decibels or more, or where the pure tone thresholds 
are 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  38 C.F.R. § 4.86.  

On a September 2004 VA audiological evaluation, the findings 
for the right ear revealed borderline normal thresholds 
through 1000 Hz, followed by a mild to moderate, notching at 
3000 Hz, sensorineural hearing loss, and recovering to normal 
thresholds after 4000 Hz.  The findings for the left hear 
revealed borderline normal thresholds through 1000 Hz, 
followed by mild to moderate, notching at 3000 Hz, 
sensorineural hearing loss.  The speech discrimination score 
was 88 percent.  In assessing the appropriate weight to be 
given to the relevant clinical evidence of record, the Board 
observes that the test results from the September 2004 
examination are incomplete.  At a minimum, the method of 
evaluating hearing loss for VA purposes requires the use of 
pure tone thresholds in decibels at the 1000, 2000, 3000 and 
4000 Hertz levels and the percent of speech discrimination.  
Here, the pure tone thresholds are absent.  Hence, an average 
pure tone threshold cannot be determined.  38 C.F.R. § 4.85.   
Therefore, the Board relies on the findings of the February 
2005 VA examination as such examination provides all required 
pure tone thresholds and speech recognition ability scores.

The February 2005 VA audiological examination revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
55
50
LEFT
10
15
55
65
60

The average pure tone threshold was 39 in the right ear and 
49 in the left ear.  The speech recognition score was 84 in 
the right ear and 80 in the left.  

For the left ear, application of an average pure tone 
threshold of 49 decibels and speech recognition score of 80 
results in a numerical designation of III under Table VI. 

For the right ear, application of an average pure tone 
threshold of 39 decibels and of the speech recognition score 
of 84 results in a numerical designation of II under Table 
VI.  

As applied under Table VII, the right ear numerical 
designation of II and the left ear numerical designation of 
III result in a 0 percent evaluation.

In reaching this result, the Board has acknowledged the 
veteran's lay contentions.  However, his lay contentions are 
insufficient to establish entitlement to a higher evaluation 
for bilateral hearing loss as disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.   
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  Therefore, in 
absence of such factors, the Board determines that the 
criteria for submission for consideration of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.

In the present case, the "mechanical application" of the 
applicable diagnostic criteria to the evidence at hand 
clearly establishes that a compensable evaluation for 
bilateral hearing loss is not warranted.  As such, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a higher evaluation for bilateral hearing 
loss, and the claim is denied.  The Board notes that the 
veteran is free to submit evidence at a future date in 
furtherance of the assignment of a higher evaluation, such as 
recent audiological testing reports.

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

V.  Throat Surgery

Review of the service medical records reveals no treatment 
for or complaints of an underlying throat condition or 
tonsillitis, except for one complaint of a sore throat in 
November 1967.  The complaint of a sore throat was acute and 
transitory and resolved without any residuals.  No throat 
condition was noted upon separation in November 1968.

Post-service medical records do not reflect treatment for a 
throat condition.

The Board has reviewed all of the medical records and finds 
no evidence suggesting that a throat condition was manifested 
during service or that the veteran suffers from a current 
throat condition.  The only evidence of record supporting the 
veteran's claim is his own lay opinion as to the cause of the 
throat condition and existence of a throat condition.  The 
veteran asserts that he had his tonsils removed in 1972; 
however, the evidence of record does not support his 
assertion.  And, any attempts to obtain these records would 
be futile as the surgery occurred many four years after 
service.  The veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 
 
Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a throat condition, 
and this appeal must be denied. 
 
In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

VI.  Skin Condition of the Feet

Review of the service medical records reveals no treatment 
for or complaints of athlete's foot and a fungal infection of 
the nails.  Foot trouble was noted on the September 1966 pre-
induction examination Report of Medical History.  However, 
the corresponding clinical evaluation reflected normal feet.  
Upon separation, there was no noted foot condition on the 
November 1968 Report of Medical History or Report of Medical 
Examination. 

Post-service medical records dated in 1998 reflect that the 
veteran was treated for athlete's foot, fungal toes, and 
tinea pedis and had marked improvement with cream and foot 
powder.  A VA treatment record dated in February 2005 also 
noted tinea pedis.

The Board has reviewed all of the medical records but finds 
no evidence suggesting that a skin condition of the feet was 
manifested during service.  The veteran did not seek 
treatment for a foot condition until more than 30 years 
following separation from service.  Even if the veteran's 
recent statements that the onset of a foot condition began in 
service could be read as claiming continuity of 
symptomatology since service, such history is substantially 
rebutted by the complete absence of treatment for this 
disorder either in service or soon thereafter.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements); Maxson 
v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 2000).  

The only evidence of record supporting the veteran's claim is 
his own lay opinion as to the cause of the of the skin 
condition.  The veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 
 
Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a skin condition of 
the feet, and this appeal must be denied. 
 
In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



VII.  PTSD

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)). 
 
The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 
 
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

Regarding the issue of whether the veteran engaged in combat, 
the Board notes that while his DD 214 confirms that he served 
during the Vietnam War, it does not show he was awarded any 
medals indicative of combat.  The veteran's military 
occupational specialty (MOS) in service was a radio 
repairman.  As there is no objective evidence showing his 
participation in combat, the law requires that his claimed 
stressors be independently corroborated by evidence other 
than his lay testimony or the diagnosis of PTSD.

The veteran described a number of stressful events that he 
believed caused PTSD.  The veteran claimed that he engaged in 
over two hundred search and destroy missions, that he manned 
M60 machine guns, and rode in armored vehicles with an M16.  
He reported taking part in numerous operations in the Iron 
Triangle, where he was wounded by shrapnel.  He recalled once 
incident where he was asked to explore an alternate rout for 
his unit's tanks where he saw Viet Cong.  He also saw a 
sergeant hit by an RPG/rocket.  In a March 2004 written 
statement, the veteran reported mortar attack in November 
1967 in South Vietnam at "Camron" Bay while being transferred 
to his unit.  He also stated that he shot a Viet Cong member.  
He reported an ambush where his friend was killed.  He stated 
he was wounded on the chin, broke/fractured his right foot, 
suffered hearing loss for 30 days, and that his eyes were 
burned by gas.  He also reported flying wood debris injuring 
his arm when air force bombs hit trees.  He also reported 
almost being blown up at the Iron Triangle.  

The evidence of record reveals a January 2001 letter from a 
private physician for an evaluation of a hernia.  The letter 
noted that the veteran suffered from PTSD.  The private 
physician did not provide any other information regarding the 
veteran's PTSD.

In an August 2004 VA treatment record, the veteran reported 
symptoms of anxiety/ fear of driving for more than a few 
miles.  In March 2004, the veteran reported treatment for a 
nervous condition in 1984.  He reported that he was a combat 
veteran who engaged in search and destroy missions and that 
he had several life threatening experiences and saw death at 
close range (i.e. a guy was blown up next to him).  He also 
mentioned sustaining injuries as a victim of a carjacking.  A 
January 2005 VA treatment record reflects that the veteran 
reported frustration with the war in Iraq, flashbacks of his 
service in Vietnam, and difficulty socializing at work.  The 
PTSD screen was positive.  Other VA records only note a 
history of PTSD.

The veteran underwent a VA examination in February 2005.  The 
veteran told the examiner that his initial MOS was a radio 
repairman, and that he was assigned to Fort Hood in that 
capacity from June 1967 through December 1967.  Then, he 
joined the 4th Cavalry, 1st Infantry Division as field a 
radio mechanic and was based in Phu Loi for the next eleven 
months.  He reported that he engaged in search and destroy 
missions and numerous operations in the Iron Triangle.  He 
also reported firing weapons.   The veteran spent a good deal 
of time watching television, including war movies about 
Vietnam.  The veteran reported an increased difficulty 
leaving his home since developing a panic disorder in the 
mid-1980s; his anxiety symptoms appeared to have worsened 
after a car-jacking in the mid-1990s.  He suffered extensive 
stab wounds.  He was treated for one or two weeks as a 
medical inpatient and then went out on disability for at 
least a year.  He saw a psychologist for a few months and 
continued to take anti-depressants and Valium originally 
prescribed for his panic disorder.  The veteran was 
prescribed Prozac and Valium by a private physician from the 
1980s until 2002 until he sought treatment at the VAMC 
Northport.  The veteran was initially diagnosed with a Panic 
Disorder, which subsequently changed to PTSD in February 2004 
for reasons unclear to the examiner.  The veteran did not 
indicate any significant problems at his job because of 
psychiatric symptoms.

Upon mental status examination, the veteran was causally 
dressed, appropriately groomed, alert, and oriented.  He 
displayed no discomfort discussing his Vietnam experiences.  
There was no impairment of communication or thought process.  
The examiner reported a longstanding history of Panic 
Disorder with agoraphobia that were less likely than the 
result of any event or injury occurring during his military 
service (onset of symptoms was in the 1980s without any clear 
connection to re-experiencing symptoms or physiological 
reactivity).  The examiner noted that the veteran was the 
victim of a traumatic assault in 1994.  And, that it was at 
least as likely as not that this incident contributed to or 
exacerbated the veteran's pre-existing anxiety symptoms.  He 
stated that the effects on function of the personal trauma 
were considerable and were much more salient than any effects 
of the veteran's experiences in Vietnam.

The examiner rendered an impression that the veteran does not 
currently meet full DSM-IV criteria for PTSD related to his 
military service.  The examiner gave a diagnosis of Axis I 
Panic Disorder with agoraphobia with a GAF of 59, reflecting 
occasional panic attacks, chest pains, some social 
withdrawal, fear of driving, and occasional troubled sleep.  
The examiner opined that the veteran's current psychiatric 
disorder is less likely than not related to his military 
service.

The Board is aware of the reference made to PTSD in the 
veteran's VA treatment records and private medical records.  
However, a diagnosis of PTSD must meet all the diagnostic 
criteria as stated in the Diagnostic and Statistical Manual 
of Mental Disorders published by the American Psychiatric 
Association.  The scant references to PTSD appear to be based 
on the veteran's reported history and do not conform to the 
diagnostic criteria.  The Board notes that a fully informed 
medical opinion is needed as bare conclusions without factual 
predicate are not considered probative.  See Miller v. West, 
11 Vet. App. 345, 348 (1998) (bare conclusions without a 
factual predicate in the record are not considered 
probative); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions).  Given that the February 2005 VA 
examination was based on a more thorough review of the 
veteran's history in regard to this disorder, the Board finds 
it to have substantially greater probative value than the 
private opinion or other sparse VA treatment records.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the Board, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided).

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for PTSD.  First, the record reflects no diagnosis 
of PTSD.  Second, the record does not reflect a verified 
stressor.  In this regard, the record does not reflect that 
the veteran is a combat veteran, as the veteran's DD 214 form 
indicates a specialty of a radio repairman, and no combat-
related awards or ribbons are indicated.  Also, the veteran 
has not identified an in-service stressor capable of 
corroboration by service records or other credible supporting 
evidence.  As there is no diagnosis of PTSD, nor a verified 
in-service stressor established by the evidence, service 
connection for PTSD is not warranted. 
 
The Board notes that the veteran is free to submit additional 
evidence in the future to support any claim for service 
connection. 

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss, is denied.

Entitlement to service connection for throat surgery, is 
denied.

Entitlement to service connection for a skin condition of the 
feet, is denied.

Entitlement to service connection for PTSD, is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


